Case 1:20-cv-00805-PLM-PJG ECF No. 11, PageID.414 Filed 09/18/20 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


 ELECTION INTEGRITY FUND, et al.,

          Plaintiffs,                         Case No. 1:20−cv−805

     v.                                       Hon. Paul L. Maloney

 GRETCHEN WHITMER,

          Defendant.
                                        /



                             NOTICE OF HEARING


 TAKE NOTICE that a hearing on the following motion(s) has been scheduled as
 set forth below:


 Motion(s):             Motion for Preliminary Injunction (ECF No. 6)
 Date/Time:             October 2, 2020 09:00 AM
 District Judge:        Paul L. Maloney
 Place/Location:        174 Federal Building, Kalamazoo, MI




                                            PAUL L. MALONEY
                                            United States District Judge

 Dated: September 18, 2020           By:     /s/ Amy C. Redmond
                                            Case Manager
